Cite as 2013 Ark. App. 626

                  ARKANSAS COURT OF APPEALS
                                          DIVISION III
                                         No. CR-13-206


                                                    Opinion Delivered   November 6, 2013

STEPHEN BRIAN COLE                                  APPEAL FROM THE GARLAND
                                 APPELLANT          COUNTY CIRCUIT COURT
                                                    [NO. CR-2010-109-IV]

V.                                                  HONORABLE MARCIA
                                                    HEARNSBERGER, JUDGE

STATE OF ARKANSAS                                   REMANDED FOR
                                   APPELLEE         SUPPLEMENTATION OF THE
                                                    ADDENDUM



                          ROBERT J. GLADWIN, Chief Judge

       Stephen Brian Cole appeals the revocation of his probation in the Garland County

Circuit Court, wherein he was sentenced to 120 months’ imprisonment in the Arkansas

Department of Correction. We do not rule on the merits of his argument because we must

remand for supplementation of the addendum.

       In revocation proceedings, the State has the burden of proving that the defendant

violated the terms of his probation, as alleged in the revocation petition, by a preponderance

of the evidence; this court will not reverse a trial court’s decision to revoke unless it is clearly

against the preponderance of the evidence. Mott v. State, 2013 Ark. App. 529. When

appealing a revocation, it is the appellant’s burden to prove that the trial court’s findings were

clearly against the preponderance of the evidence. Id. The State bears the burden of proof,
                                 Cite as 2013 Ark. App. 626

but need only prove that the defendant committed one violation of the conditions. Ortiz

v. State, 2013 Ark. App. 442.

       Cole contends that the State failed to introduce sufficient evidence that he violated

a condition of his probation that required him to obtain permission before leaving his

reported residence for an extended time. However, the conditions of Cole’s probation are

not included in complete form in the addendum of his appellate brief. There are several

pleadings that should have been included in the addendum but were not, including, but not

limited to (1) findings of fact, filed November 2, 2012; (2) the signature page of the

sentencing order; (3) pages 2 and 3 of the judgment and conditions of probation, filed

November 8, 2010 (which includes the specific condition at issue); (4) the petition to show

cause, filed May 7, 2012 (which is the revocation petition); and (5) the violation report, filed

April 26, 2012. These documents are essential for this court to confirm its jurisdiction, to

understand the case, and to decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(8)(A)

(2012). Accordingly, Cole has seven days to provide the additional materials from the record

to the members of the appellate court. Ark. Sup. Ct. R. 4-2(b)(4). We encourage review

of our rules to ensure that no other deficiencies are present.

       Remanded for supplementation of the addendum.

       PITTMAN and WOOD, JJ., agree.

       Gary J. Barrett, for appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                               2